This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VIVIAN I. WOODLEY,
 3 n/k/a VIVIAN I. CULLEN

 4          Petitioner-Appellee,

 5 v.                                                                                    NO. 31,917

 6 SCOTT C. WOODLEY,

 7          Respondent-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 John F. Davis, District Judge

10 Standridge & Navarro, P.C.
11 Amanda Navarro
12 Albuquerque, NM

13 for Appellee

14 Elizabeth Stacy Vencill
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Father appeals from the district court’s adoption of the domestic relations
 1 hearing officer’s report and from the district court’s judgment regarding child support

 2 and custody. The district court deviated from the child support guidelines. Father

 3 also challenges the sufficiency of the evidence to deny his motions to modify time-

 4 sharing with the younger daughter and the court’s refusal to order counseling for the

 5 youngest daughter. We reverse in part and affirm in part.

 6 BACKGROUND

 7   {2}   Father and Mother divorced in 2006, and stipulated to a time-sharing agreement

 8 for their two daughters. Under the agreement, both children maintained a primary

 9 residence with Mother, and Father owed Mother $1070 per month in child support.

10 The parties followed the time-sharing agreement until September 2010, when Father

11 filed a motion to modify time-sharing alleging a significant and material change of

12 circumstance.

13   {3}   In his motion to modify time-sharing, Father argued that it was in the elder

14 daughter’s best interests to reside primarily with him based on reports of physical

15 abuse in Mother’s house. He also argued that the younger daughter should have no

16 less than fifty percent time-sharing with Father. Father subsequently filed motions to

17 modify child support, and to order the parties’ youngest daughter to attend counseling.

18 A Domestic Relations Hearing Officer (the Hearing Officer) conducted four hearings

19 to address Father’s motions, and ultimately recommending granting Father’s motion

20 to modify time-sharing for the elder daughter and his motion to modify child support.

                                              2
 1   {4}   The Hearing Officer recommended granting Father’s motion to modify time-

 2 sharing with regard to the elder daughter because she was living primarily with Father

 3 by the time of the final hearing in October 2011, and because both parties agreed to

 4 maintain the status quo with regard to her physical custody. However, the Hearing

 5 Officer found that the change in the oldest daughter’s primary residence did not

 6 automatically affect the youngest daughter’s best interests and Father had failed to

 7 prove otherwise. The Hearing Officer further explained that Father had failed to meet

 8 his burden of proof with regard to counseling. As such, the Hearing Officer

 9 recommended that the district court deny both of Father’s motions with regard to the

10 youngest daughter. Because of the elder child’s change in residence, the Hearing

11 Officer recommended granting Father’s motion to modify child support.

12   {5}   The Hearing Officer used two separate worksheet (Table A) calculations as the

13 basis to recommend a monthly modified child support obligation. The Hearing

14 Officer determined that Mother owes Father $458 per month in child support for the

15 oldest daughter, and that Father owes Mother $659 per month in child support for the

16 youngest daughter. Neither party challenges the modification of child support or the

17 Hearing Officer’s Table A child support calculations on appeal. Thus, the Table A

18 statutory child support guidelines, which were followed by the Hearing Officer in this

19 case, are presumed to calculate the proper amount of child support. See Leeder v.

20 Leeder, 1994-NMCA-105, ¶ 6, 118 N.M. 603, 884 P.2d 494. However, the Hearing

                                             3
 1 Officer recommended a deviation from the child support guidelines because each child

 2 also receives $459 per month from the Social Security Administration (SSA) as a

 3 derivative social security benefit arising from Father’s disability.

 4   {6}   When Mother was the primary custodian of both children, Father satisfied his

 5 child support obligation by having SSA pay both children’s disability benefit to

 6 Mother, totaling $918 per month. Father was given credit for this benefit amount

 7 against child support payments. When the elder daughter moved in with Father, both

 8 parties agreed that her disability benefit amount then became payable to Father. Thus,

 9 the derivative effect of Father’s disability entitled each party to receive $459 a month

10 from SSA for each child. The Hearing Officer recommended that these disability

11 payments were sufficient to fulfill both parties’ child support obligations.

12   {7}   The district court adopted the Hearing Officer’s report in full. The district court

13 restated its intent to adopt the Hearing Officer’s report after Father objected to the

14 Hearing Officer’s report. Father timely filed a motion to reconsider and for a new

15 trial. The district court vacated the hearing on the motion to reconsider and for a new

16 trial because Father had filed a notice of appeal with this Court. This Court sua sponte

17 ordered a limited remand for the district court to address Father’s motion to reconsider

18 and for a new trial. Upon remand, the district court entered a final order adopting the

19 recommendations of the Hearing Officer.

20 DISCUSSION

                                                4
 1 A.      Motion to Modify Child Support

 2   {8}   On appeal, Father contends that the district court erred in not awarding him

 3 child support. NMSA 1978, Section 40-4-11.1 (2008) requires the district court to use

 4 statutory guidelines to calculate a parent’s support obligation and declares that there

 5 is a rebuttable presumption that the amount derived from this calculation is the

 6 appropriate amount of the support obligation. The district court, however, may

 7 deviate from the child support amount that would otherwise be payable under the

 8 guidelines due to equitable circumstances. NMSA 1978, § 40-4-11.2 (1989). Father’s

 9 appeal challenges the district court’s deviation from the child support guidelines based

10 upon its allocation of the SSI disability benefits payable for each child. Father

11 maintains the district court incorrectly attributed his disability benefits as a credit to

12 Mother, thus reducing her child support obligations. We agree.

13   {9}   “The setting of child support is left to the sound discretion of the [district] court

14 as long as that discretion is exercised in accordance with the child support guidelines.”

15 Quintana v. Eddins, 2002-NMCA-008, ¶ 9, 131 N.M. 435, 38 P.3d 203. “An abuse

16 of discretion occurs when a ruling is clearly contrary to the logical conclusions

17 demanded by the facts and circumstances of the case.” Sims v. Sims, 1996-NMSC-

18 078, ¶ 65, 122 N.M. 618, 930 P.2d 153. “[E]ven when we review for an abuse of

19 discretion, our review of the application of the law to the facts is conducted de novo.

20 Accordingly, we may characterize as an abuse of discretion a discretionary decision

                                                 5
 1 that is premised on a misapprehension of the law.” N.M. Right to Choose/NARAL v.

 2 Johnson, 1999-NMSC-028, ¶ 7, 127 N.M. 654, 986 P.2d 450 (alteration, internal

 3 quotation marks, and citations omitted). We also review the court’s findings of fact

 4 for substantial evidence. Styka v. Styka, 1999-NMCA-002, ¶ 8, 126 N.M. 515, 972

 5 P.2d 16.

 6   {10}   New Mexico courts have long recognized that SSA benefits received by a child

 7 for a disability sustained by the non-custodial parent may be credited against the

 8 non-custodial parent’s child support obligation during the period the benefits are

 9 received. Mask v. Mask, 1980-NMSC-134, ¶ 6, 95 N.M. 229, 620 P.2d 883; Pedersen

10 v. Pedersen, 2000-NMCA-042, ¶ 1, 129 N.M. 56, 1 P.3d 974; Romero v. Romero,

11 1984-NMCA-049, ¶ 5, 101 N.M. 345, 682 P.2d 201. The reasons for credit are plain.

12 SSA disability payments represent money which an employee has earned during his

13 employment and also that his employer has paid for his benefit into a common trust

14 fund under the Social Security Act. Smith v. FDC Corp., 1990-NMSC-020, ¶ 23, 109

15 N.M. 514, 787 P.2d 433 (“Public assistance and social security constitute benefits

16 from a collateral source[.]”); see generally 42 U.S.C. § 301 (2013). These payments

17 are for the purpose of replacing income that is lost because of the employee’s inability

18 to work upon becoming disabled. See Connick v. Cnty. of Bernalillo, 1998-NMCA-

19 060, ¶ 5, 125 N.M. 119, 957 P.2d 1153 (“In essence, the New Mexico [Workman’s

20 Compensation] scheme is an industry insurance plan to compensate injured workers

                                              6
 1 for loss of earning capacity as determined by statute.”); Mask, 1980-NMSC-134, ¶ 6

 2 (“Where a father who has been ordered to make child support payments becomes

 3 totally and permanently disabled, and unconditional [SSA] payments for the benefit

 4 of the minor children are paid to the divorced mother, the father is entitled to credit

 5 for such payments by the government against his liability for child support under the

 6 divorce decree.” (alteration, internal quotation marks, and citation omitted)); Codling

 7 v. Aztec Well Serv. Co., 1976-NMCA-044, ¶ 10, 89 N.M. 213, 549 P.2d 628

 8 (explaining that lump sum disability payments are an exception to the legislative

 9 scheme of the Workers’ Compensation Act because “[p]eriodic payments supply, in

10 a measure, the loss of a regular pay check”). The key fact is that the benefits paid to

11 the children are derived from the funds earned by the contributor and the person

12 seeking the credit has contributed the funds through deductions of wages.

13   {11}   Both parties cite Mask and Pedersen as supporting their respective positions,

14 but neither case addresses the particular issue raised in this appeal. See Mask, 1980-

15 NMSC-134, ¶¶ 6, 7 (addressing whether a disabled parent should receive credit

16 against child support arrearages for SSA payments made on his behalf); Pedersen,

17 2000-NMCA-042, ¶¶ 1, 6 (holding that the district court must exercise its discretion

18 on a case-by-case basis, with the child’s standard of living a crucial factor, in allowing

19 a disabled parent credit against basic child support for SSA benefits paid directly to

20 the child as a result of the parent’s disability). In this case, the Hearing Officer’s

                                               7
 1 recommendation gave each party a $459 credit for the monthly disability benefit each

 2 parent received as payee for the child in his or her respective primary placement.

 3 Thus, in adopting the Hearing Officer’s recommendation, the district court gave

 4 Mother credit toward her child support obligation even though she was the

 5 non-custodial parent and the SSA disability benefits were earned by Father, who was

 6 also the custodial parent for the child receiving those benefits.

 7   {12}   It defies both common sense and the principles of equity to hold that the

 8 non-disabled parent is entitled to a credit for his or her child support obligation due

 9 to the SSA disability payments made on behalf of the disabled parent. The SSA

10 disability benefits received on behalf of the parties’ minor children in this case are

11 merely a substitute for the wages Father would have received, but for his disability,

12 and from which his child support obligations would have been paid. Although the

13 benefits are payable directly to the children, the entitlement derives solely from

14 Father. See Mask, 1980-NMSC-134, ¶ 8 (“[T]he benefit inures directly to the child,

15 notwithstanding the prerequisite status of the parent.” (internal quotation marks and

16 citation omitted)). We have found no authority, and Mother points to none, which

17 allows a parent, who is not the disabled party through which the child is receiving

18 SSA benefits, a credit against its child support obligations.

19   {13}   We conclude that Father’s derivative disability payments to the children do not

20 entitle Mother to any credit against her child support obligation. Holding otherwise

                                               8
 1 would excuse Mother’s entire child support obligation by using Father’s disability

 2 funds from the SSA instead of her own funds. See id. (explaining that any windfall

 3 from government payments should go to the children for whom the payments are

 4 intended). Father, on the other hand, will be left with less money than the guidelines

 5 intend because Mother’s child support obligation was calculated based upon both

 6 parents’ gross income. Pedersen, 2000-NMCA-042, ¶ 2 (“[T]he child’s income

 7 (whether from social security, his or her own earnings, from a trust established by

 8 grandparents or other sources) is relevant solely as a ground for deviating from the

 9 guidelines pursuant to Section 40-4-11.1.”). Thus, Father will have to cover Mother’s

10 obligation to support the elder daughter with his own funds even though the guidelines

11 contemplated that he receive $458 per month from Mother, irrespective of the SSA

12 payment to his elder daughter. Such an outcome is inconsistent with the purpose

13 stated by the Legislature for establishing child support guidelines: to provide for the

14 best interests of the child by determining an adequate level of support for children

15 commensurate with the parents’ income and resources. Section 40-4-11.1(B).

16   {14}   Our reasoning does not, as Mother argues, convert the youngest daughter’s SSA

17 benefit into cash income for Father, treat the benefit as a payment directly from

18 Father, or credit Father for $918 of payments due to each daughter’s benefit.

19 Mother’s argument is premised on the notion that reversing the district court would

20 result in directly paying Father the derivative benefit as some form of income. This

                                              9
 1 framing does not match the reality. Absent the appropriate child support from Mother,

 2 Father will be left with less money to support the child in his household, while mother

 3 will be left with more. We do not purport to transfer the child’s derivative benefit to

 4 Father; rather, we consider the implications of the derivative payment on the parties’

 5 respective obligations. There is no windfall or undue financial advantage to Father

 6 in this case.

 7   {15}   We have found no case that allows a parent, who is not the disabled or retired

 8 party through whom the child is receiving SSA benefits, a credit against their child

 9 support payments. As applied here, Mother may not directly benefit by receiving a

10 credit for the fruits of Father’s labor that has now been converted into an SSA

11 disability payment. Accordingly, in the absence of a proper deviation from the

12 calculation of child support established under the guidelines, Father is entitled to

13 receive the child support amount properly established under the guidelines from

14 Mother. We hold that the district court erred as a matter of law in adopting the

15 Hearing Officer’s modified computation of the child support due from Mother because

16 it was an improper deviation and allowed Mother a direct credit against her child

17 support obligation for a portion of Father’s SSA benefits paid to the eldest daughter.

18 After properly crediting Father for the SSA sums sent to Mother on behalf of the

19 younger daughter, Father owes Mother $201 per month and Mother owes Father $458

20 per month. These are the correct child support amounts to be paid by the parties and

                                              10
 1 we reverse the district court’s decision to affirm the Hearing Officer’s

 2 recommendation. This matter is remanded to the district court to correctly modify the

 3 parties child support obligations in accordance with this determination. We remand

 4 this matter to the district court to correct the parties child support obligations in

 5 accordance with this decision.

 6 Motion to Modify Time-Sharing

 7   {16}   In his second point on appeal, Father claims that the district court erred in

 8 denying his motion to modify the time-sharing arrangement for the younger daughter

 9 because the district court’s finding that no substantial and continuing change in

10 circumstances had occurred was not supported by the evidence and was against the

11 weight of the evidence. In his motion to modify time-sharing, Father set out several

12 occurrences which he alleged constituted a material change of circumstance. The

13 Hearing Officer found that because the change of the elder daughter’s primary

14 residence was immaterial and Father had not personally witnessed the alleged

15 occurrences, Father failed to meet his burden of proof to modify the time-sharing

16 arrangement for the younger daughter.

17   {17}   A court may modify a custody order only upon a showing that a substantial

18 change in circumstances that affects the best interests of the children has occurred

19 after the prior custody order was entered. Thomas v. Thomas, 1999-NMCA-135, ¶ 10,

20 128 N.M. 177, 991 P.2d 7. “We will overturn the [district] court’s custody decision

                                              11
 1 only for abuse of discretion, and we will uphold the court’s findings if supported by

 2 substantial evidence.” Id. “To reverse the [district] court under an abuse-of-discretion

 3 standard, it must be shown that the court’s ruling exceeds the bounds of all reason or

 4 that the judicial action taken is arbitrary, fanciful, or unreasonable.” Edens v. Edens,

 5 2005-NMCA-033, ¶ 13, 137 N.M. 207, 109 P.3d 295 (alteration, internal quotation

 6 marks, and citation omitted). “When there exist reasons both supporting and

 7 detracting from a [district] court decision, there is no abuse of discretion.” Talley v.

 8 Talley, 1993-NMCA-003, ¶ 12, 115 N.M. 89, 847 P.2d 323.

 9   {18}   On appeal, Father argues that the Hearing Officer incorrectly refused to address

10 the best interests of the child in finding that Father failed to meet his burden of proof.

11 This argument is not supported by the record. The Hearing Officer expressly stated,

12 “[w]hen a change in child custody or time[-]sharing is sought, the moving party must

13 show a substantial change in circumstances and that the change affects the best

14 interest of the child.” See Jeantete v. Jeantete, 1990-NMCA-138, ¶ 6, 111 N.M. 417,

15 806 P.2d 66. Father also points this Court to a list of events which he alleges

16 constitute a substantial change in circumstances. Father provides no record citations

17 to support his allegations or authority for his argument that these events met the

18 standard required to change the parties’ time-sharing agreement. See Murphy v. Strata

19 Prod. Co., 2006-NMCA-008, ¶ 9, 138 N.M. 809, 126 P.3d 1173 (“Absent a record,

20 we are left with the arguments in the briefs, and argument of counsel is not

                                               12
 1 evidence.”); Benavidez v. Benavidez, 2006-NMCA-138, ¶ 23, 140 N.M. 637, 145 P.3d

 2 117 (refusing to address challenges to a district court’s findings when the challenges

 3 are not supported by relevant and specific reasons and do not explain why the

 4 evidence relating to the finding is insufficient). Moreover, Father’s assertion that

 5 some of the evidence supporting his allegations was excluded as hearsay evidence is

 6 not an assertion that the evidence supporting the district court’s judgment is not

 7 sufficient. See Fox v. Doak, 1968-NMSC-031, ¶¶ 6-7, 78 N.M. 743, 438 P.2d 153.

 8   {19}   Father’s brief has failed to address the substance of all the evidence bearing on

 9 the findings, or demonstrate how the evidence supporting the district court’s findings

10 fails to amount to substantial evidence. The Hearing Officer had Father’s allegations

11 before him and clearly laid out its reasoning for rejecting them. In adopting the

12 Hearing Officer’s recommendation, “[w]e must assume [that the district court]

13 carefully weighed all considerations which could have had a bearing upon the

14 question of what was for the best interest of the child.” Albright v. Albright, 1941-

15 NMSC-030, ¶ 9, 45 N.M. 302, 115 P.2d 59.

16   {20}   “In cases such as this, we must rely strongly on the judgment and good sense

17 of the [district] judge.” Stone v. Stone, 1968-NMSC-116, ¶ 2, 79 N.M. 351, 443 P.2d

18 741. This Court will not re-weigh the evidence or substitute our judgment for the trier

19 of fact on appeal. Landavazo v. Sanchez, 1990-NMSC-114, ¶ 7, 111 N.M. 137, 802

20 P.2d 1283; Dibble v. Garcia, 1982-NMCA-040, ¶ 18, 98 N.M. 21, 644 P.2d 535. It

                                               13
 1 does not appear that the district court abused its discretion when it agreed with the

 2 Hearing Officer and rejected Father’s assertion of a substantial change in

 3 circumstances. Based upon the record before us, we will not disturb the district

 4 court’s findings and the ruling addressing the time-sharing arrangement for the

 5 younger daughter.



 6 B.       Motion to Order Younger Daughter to Attend Counseling

 7   {21}   We next address Father’s argument that it was error for the district court to find

 8 that Father failed to meet his burden of proof necessary to support his motion to order

 9 counseling for the younger daughter. Father’s argument again outlines the facts in

10 favor of his motion and ignores the evidence favorable to the district court’s finding

11 of fact that was supported by the record. See Muse v. Muse, 2009-NMCA-003, ¶ 72,

12 145 N.M. 451, 200 P.3d 104. Consistent with our rules of appellate procedure, we

13 will not address the merits of Plaintiff’s sufficiency of the evidence argument any

14 further. See Rule 12-213 NMRA; see also Aspen Landscaping, Inc., v. Longford

15 Homes of N.M., Inc., 2004-NMCA-063, ¶¶ 28-29, 135 N.M. 607, 92 P.3d 53

16 (explaining that a party challenging a finding for lack of substantial evidence must

17 refer to “all of the evidence, both favorable and unfavorable, followed by an

18 explanation of why the unfavorable evidence does not amount to substantial evidence,

19 such as is necessary to inform both the appellee and the Court of the true nature of the

                                                14
 1 appellant’s arguments”). As a result, we conclude that the district court’s findings and

 2 conclusions regarding the denial of Father’s motion to order therapy for the younger

 3 daughter are supported by substantial evidence. See Rule 12-213(A)(4); Nance v.

 4 Dabau, 1967-NMSC-173, ¶ 8, 78 N.M. 250, 430 P.2d 747 (“Findings must be

 5 attacked on the basis that there is no substantial evidence to support them. If not so

 6 attacked, the findings must be accepted as the facts in the case.” (citation omitted)).

 7 There is no need to address this matter any further.

 8 CONCLUSION

 9   {22}   Accordingly, the order of the district court is affirmed in part and reversed in

10 part. We remand this matter to the district court to adjust the parties child support

11 obligations in accordance with the our holding in this Opinion.

12   {23}   IT IS SO ORDERED.


13                                           ___________________________________
14                                           TIMOTHY L. GARCIA, Judge



15 WE CONCUR:



16 _________________________________
17 MICHAEL D. BUSTAMANTE, Judge




                                               15
1 _________________________________
2 MICHAEL E. VIGIL, Judge




                                  16